Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests, when the claims are taken as a whole, a method of reducing and toning skin of a clitoral hood, the method comprising performing a plurality of passes each comprising:  applying a mineral powder to three treatment areas, above and along both sides of the clitoris, applying a cooling gel atop the mineral powder, heating the three treatment areas with infrared light and removing the mineral powder and gel from the skin.
Based on an effective filing date of 4/4/2011, the prior art fails to teach or suggest these very specific method steps, specifically the prior art fails to disclose the three specific treatment areas and/or applying mineral powder to these areas prior to infrared treatment.  While prior art references (e.g. US 7,670,280to Gloth) generally teach applying infrared light to the clitoris to enhance sexual stimulation, none teach the three treatment areas, using mineral powder or a cooling gel.  Furthermore, since the purpose of the infrared light treatment in the prior art (enhancement of sexual stimulation) is completely different than the current method (reducing and toning skin), the examiner contends that it would not be obvious to combine these features in a single method, as this would amount to improper hindsight.  Therefore, the prior art, whether taken alone or in combination, fails to reasonably teach or render obvious the claimed method steps. 
Furthermore, applicant’s filing of a terminal disclaimer has avoided/overcome any obvious double patenting rejection. Therefore, the claims are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792